DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “effective amount of the soil release polymer”.  The limitation “effective amount of the soil release polymer” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “effective amount”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “effective amount of the soil release polymer”.  Instant claims 7-10 are included in this rejection for being dependent upon claim 6.  Appropriate correction and/or clarification is required.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent upon two claims in instant claim 7.  Instant claim 8 is included in this rejection for being dependent upon claim 7.  Appropriate correction and/or clarification is required.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “(by weight based on the total weight of the composition)” in instant claim 7.  Specifically, the examiner asserts that it is unclear if the limitation that is recited within the parenthesis is required.  Instant claim 8 is included in this rejection for being dependent upon claim 7.  Appropriate correction and/or clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “(by weight based on the total weight of the composition)”.  Specifically, the examiner asserts that it is unclear if the limitation that is recited within the parenthesis is required.  Appropriate correction and/or clarification is required.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “(by weight based on the total weight of the composition)”.  Specifically, the examiner asserts that it is unclear if the limitation that is recited within the parenthesis is required.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nederberg et al, US 2016/0311208.
Nederberg et al, US 2016/0311208, discloses a furan-based polyester (see abstract).  It is further taught by Nederberg et al that the polyester is derived from 2,5-furan dicarboxylic acid, a C2-12 aliphatic diol or polyol, and at least one of a polyalkylene ether glycol (see paragraphs 6-9), that the furan dicarboxylic acid has the structure depicted in paragraph 56, that suitable C2-12 aliphatic diols or polyols include propanediol, ethylene glycol and diethylene glycol (see paragraph 68), and that a suitable polyester is a copolymer of 1,3-propanediol, 2,5-furandicarboxylic acid, and terephthalic acid (see paragraphs 73 and 75-76), wherein the polyester has a number average molecular weight of 1,960-196,000 (see paragraph 77), per the requirements of the instant invention.  Specifically, note Examples 1-7.  Therefore, instant claims 1-5 are anticipated by Nederberg et al, US 2016/0311208.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed soil release polymer, as the reference teaches each of the claimed monomers within the claimed proportions for the same utility.

Claims 1-7 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sahl et al, EP 3,360,911.
Sahl et al, EP 3,360,911, discloses a polyether-polyester copolymer comprising at least one polytetramethylene oxide segment, polyester segments, bridging elements of the structure -CO-R2-CO-, wherein R2 is an optionally substituted bivalent hydrocarbon residue consisting of 1-100 carbon atoms, and one or two end-caps of the formula R1-O-(C2-C4-O-)e, wherein R1 is an optionally substituted hydrocarbon residue and e is an integer of from 0-1,000 (see abstract and paragraph 16).  It is further taught by Sahl et al that the polyether segments are represented by formulae (I)-(Id) (see paragraphs 19-23), that the polyester segments are represented by formula (II), wherein R3 is 1,2-propylene and R2 is furan (see paragraphs 25-33), and that preferred end-caps have the formula depicted in paragraph 34, wherein R1 is methyl (see paragraphs 34-38), wherein the molecular weight of the copolymer is 5,000-50,000 (see paragraph 39), and wherein the polyether-polyester copolymer is used in compositions that further contain surfactants (see paragraph 71), per the requirements of the instant invention.  Specifically, note the Examples in Tables 1-4.  Therefore, instant claims 1-7 are anticipated by Sahl et al, EP 3,360,911.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed soil release polymer, as the reference teaches each of the claimed monomers within the claimed proportions for the same utility.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mutch et al, US 2020/0407494, discloses soil release polymers containing two or more structural units (a1), one or more structural units (a2), and either one or two terminal structural groups (a3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 13, 2022